Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Following is an examiner's statement of reasons for allowance:
Interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art.
Kim Ho Jin., (Publication No. US 20090119234 A1), teaches the purpose is achieved by including the gearshift lever having one end installed on a gearshift lever housing installed and fixed to a vehicle body to be able to rotate, and having a fixing hole punched on a middle lower part; and the select bar having one end inserted into the fixing hole of the gearshift lever via an indentation method and having one edge of the triangular select lever inserted into the other end.. 
Dixon et al., (Publication No. US 20110302117 A1), teaches the collected topical information is filtered based on the interestingness aspect. An interestingness rating is determined from the collected topical information, where the determination is performed through a computer-based advice facility. A user is provided with a recommendation related to the topical information based on the interestingness rating.
Peng et al., (U.S. Patent No. 11403466), teaches the method includes generating multiple transcriptions corresponding to the first audio input based on multiple automatic speech recognition (ASR) engines. Each ASR engine is associated with a respective domain out of multiple domains. The method includes determining, for each transcription, a combination of one or more intents and one or more slots to be associated with the transcription. The method includes selecting, by a meta-speech engine, one or more combinations of intents and slots from the multiple combinations to be associated with the first user input. The method includes generating a response to the first audio input based on the selected combinations and sending, to the client system, instructions for presenting the response to the first audio input.
However, the prior art fails to teach or suggest individually or in combination that determine based on the user context, whether the one or more proactive activate-conditions for the reminder are satisfied, and send to the client system instructions for presenting the reminder to the user responsive to determining the one or more proactive activation-conditions are satisfied as set forth in independent claims 1, 17, and 18. 
Therefore, claims 1-18 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T NGUYEN whose telephone number is (571)272-3929.  The examiner can normally be reached on Monday to Friday 8:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  supervisor, Pappas Peter-Anthony can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANH T NGUYEN/Primary Examiner, Art Unit 2448